Title: To George Washington from Daniel Delozier, 8 August 1793
From: Delozier, Daniel
To: Washington, George



Sir
Baltimore, August 8 1793

I have taken the liberty of soliciting the appointment of Surveyor of the port of Baltimore, which has become vacant by the death of Colo. Ballard.
I have performed the duties of Deputy Collector of the Customs, under General Williams, from the commencment of the present system of Government, and I flatter myself that my uniform conduct, in that capacity, has been such as to merit the approbation of those concerned.
General Williams is at present at the farm in Frederick and as soon as opportunity will admit, I shall have the honor of transmitting to your Excellency such particulars respecting my situation and general conduct as have come within his immediate view. I have the honor to be, with much respect, Your Excellency’s most Obedt and Hble Servant

D. Delozier

